Citation Nr: 1143383	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an effective date earlier than August 30, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent disability rating, effective August 30, 2005. 

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran filed an informal claim for entitlement to service connection for PTSD in April 2000.

3. A formal claim was not received within one year after receipt of a June 2000 notice letter requesting the Veteran to complete the attached VA Form 21-526. 

4. There is no evidence of a claim for entitlement to service connection for PTSD prior to August 30, 2005. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than August 30, 2005 for the grant of service connection for PTSD, have not been met. 38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2005 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, a March 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.

Although this notice was not issued before the November 2006 rating decision on appeal, the Veteran has not been prejudiced, as the claims were readjudicated in a July 2008 statement of the case (SOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Moreover, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004). No additional development could alter the evidentiary or procedural posture of this case. As there is no possibility that additional evidence could substantiate the Veteran's claim, no notice is necessary. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current appeal, VA has obtained an October 1999 Vet Center record, VA outpatient treatment records from August 1998 to November 2006, and a November 2006 VA examination report. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran contends that he is entitled to an effective date earlier than August 30, 2005, for the award of service connection for PTSD. Specifically, he asserts in a December 2007 notice of disagreement (NOD) that the effective date should be in 2003 when he filed a formal claim, via a VA Form 21-526, for pension benefits with his prior representative.

With regard to a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service, or (2) the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2011).

Under VA regulations, a 'claim-application' means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2011). A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA. 38 C.F.R. § 3.151 (2011).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2011); Norris v. West, 12 Vet. App. 413 (1999). When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155(c) (2011).

By way of procedural history, the Veteran filed an April 2000 informal claim for entitlement to service connection for PTSD, via a VA Form 21-4138 and October 1999 Vet Center treatment record, which documented his diagnosis for PTSD. In a June 2000 letter, the RO acknowledged receipt of the Veteran's April 2000 informal claim. The Veteran was requested to complete and submit the enclosed VA Form 21-526, Application for Compensation and/or Pension, as soon as possible, preferably within 60 days, in order to complete processing the claim. The RO noted that the form must be received within one year from the date of this letter, if not, VA will not be able to pay the benefit he is claiming for any period before the date it is received. No response was received by the Veteran.  In January 2003, the Veteran submitted a VA Form 21-526 for non-service connected pension benefits. 

Subsequently, the Veteran submitted another informal claim for entitlement to service connection for PTSD, via a VA Form 21-4138, which was received by the RO on August 30, 2005. In the November 2006 rating decision on appeal, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective August 30, 2005.

After a careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than August 30, 2005 for the grant of service connection for PTSD. 

Although the Veteran filed an informal claim in April 2000, and was requested in the June 2000 notice letter to submit a completed VA Form 21-526, he did no do so within one year of the letter. As a result, and as explained in the letter, the RO did not complete processing the claim. The veteran was provided with a formal claims form but failed to timely return such and therefore the April 2000 informal claim was essentially incomplete and does not constitute a formal claim for purposes of entitlement to an effective date earlier than 2005 for the grant of service connection for PTSD.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998), aff'd Fleshman v. Brown, 10 Vet. App. 50 (1996), holding that the requirement for execution of a formal application is significant and that an informal claim cannot become a formal claim unless the prescribed form is filed within one year of notice.

As noted above, in January 2003, the Veteran submitted January 2003 VA Form 21-526, Veteran's Application for Compensation or Pension. The Board has considered whether the claim for nonservice-connected pension submitted in January 2003 may be considered as a claim for compensation. In looking at the VA Form 21-526 the Veteran completed at that time, he filled out the portions of the application pertaining to a claim involving pension benefits only. That form includes the notation, "SKIP ITEMS 19, 20 and 21 IF YOU ARE NOT CLAIMING COMPENSATION FOR A SERVICE-CONNECTED DISABILITY". The Veteran specifically wrote "N/A" in that portion of the form, indicating that it was not applicable. When asked to list the disabilities for which the benefits were being sought, the Veteran wrote pulmonary disorder, chronic asthma and chronic bronchitis, on Item 17. Moreover, in Section 9B, which asks if he had previously filed a claim for any benefit with VA, he checked only the boxes for hospitalization and medical care and Veterans Educational Assistance and did not check the box for Disability Compensation or pension.  A reasonable adjudicator would have concluded that the Veteran was not seeking service connection for a psychiatric disorder, to include PTSD, at that time.  See Stewart v. Brown, 10 Vet. App. 15, 18-19   (1997) (holding that veteran's application for pension benefits was not also a claim for compensation benefits because there was no evidence submitted with the application for pension that should have caused VA to construe it as a claim for compensation).  Thus, the Board finds that the January 2003 claim for pension was not a claim for compensation.  See 38 C.F.R. § 3.151(a) (2010). 

Thereafter, the Veteran submitted the claim for service connection for PTSD in August 2005.  Since the date of receipt of the Veteran's  claim for service connection is August 30, 2005, which is later than the date entitlement arose on October 26, 1999 when the Veteran was first diagnosed with PTSD, the Board finds that an effective date earlier than August 30, 2005, is not warranted for the award of service connection for PTSD. See 38 C.F.R. § 3.400(b)(2)(i) (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an effective date earlier than August 30, 2005, for the grant of service connection for PTSD, is denied. 


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the record indicates that the Veteran's last, and only, VA examination for his service-connected psychiatric disability was in November 2006. At the VA examination, the Veteran reported his PTSD symptomatology, and the Board particularly notes that no subjective complaints were made with regard to his memory. Following the examination, the examiner noted, in pertinent part, that the Veteran's memory testing showed recall of three out of three items immediately and at five minutes. His diagnosis of PTSD was confirmed and he was assigned a Global Assessment of Functioning (GAF) score of 60.   

In August 2008, the Veteran submitted a substantive appeal, via a VA Form 9, and reported that his "memory is getting wors[e] everyday." He explained that "at work [he] ha[s] to write everything down or [he] will forget to do it," and he gets really upset at the store when he cannot remember the items for which he went to the store to purchase. He further noted that with regard to the words given to him by the VA examiner to remember, two were represented by items in the office, so he just had to recall one word. Accompanying an October 2008 personal statement, the Veteran also included a copy of the September 2008 supplemental statement of the case (SSOC) with a notation that the criteria listed for a 50 percent disability rating pertained to his current symptomatology.

Since VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The November 2006 VA examination report is inadequate in light of the Veteran's most recent contentions, specifically his complaints of memory impairment for completing tasks. Thus, an additional examination is needed for the appropriate examiner to ascertain the current severity and impairment of the Veteran's service-connected PTSD. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain all outstanding records of VA treatment pertaining to the Veteran's service-connected PTSD from November 2006, the date of the most recent VA outpatient treatment record, to the present. All efforts to obtain such records should be fully documented. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. Schedule the Veteran for the appropriate examination to determine the current severity of his service-connected PTSD. Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished. The Veteran's claims file must be made available and reviewed by the examiner, and the examination report should reflect that such review was accomplished.

All objective findings pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 should be assessed and documented. The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. The examiner must also discuss any additional symptoms, degree of social and industrial impairment, and include a GAF score with an explanation of what the assigned score represents.  

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


